Exhibit 10.3

 

NATIONAL SEMICONDUCTOR CORPORATION

 

2009 INCENTIVE EQUITY PLAN

 

SERVICE BASED RESTRICTED STOCK AGREEMENT

 

Restricted Stock has been granted to you under the National Semiconductor
Corporation 2009 Incentive Equity Plan (the “Plan”).

 

Employee:

 

 

 

 

 

Award Date:

 

 

 

 

Number of Shares of

 

 

Restricted Stock Issued

 

 

Pursuant to Section 2A:

 

 

 

Restriction Lapsing

Schedule:

33 1/3% of shares vest on second anniversary of Award Date

(shares are round down to next whole number)

 

33 1/3% of shares vest on fourth anniversary of Award Date

(shares are round down to next whole number)

 

33 1/3% of shares vest on sixth anniversary of Award Date

(shares are round up to next whole number)

 

The grant of Restricted Stock is subject to the terms and conditions of this
Service Based Restricted Stock Agreement (“Agreement”), the Plan. These
documents may be accessed on the intranet at the National Semiconductor
Corporation Human Resources website, www-hr.nsc.com/site-map/site-map.html. Hard
copies are available upon request from Stock Administration, Mail Stop C1-640,
2900 Semiconductor Drive, Santa Clara, CA 95051, stock.administration@nsc.com.

 

The lapsing of restrictions on the Restricted Stock has tax implications.
Consult the Plan and your tax advisor for details.

 

PLEASE NOTE:            The granting of Restricted Stock is solely at the
Company’s discretion. There is no guarantee that you will receive other grants
for Restricted Stock in the future. In addition, the Company is not responsible
for and does not guarantee that you will be able to achieve any particular
result in connection with your Restricted Stock.

 

By accepting the Restricted Stock, you confirm that you have received copies of
and agree to be bound by the terms and conditions of the Plan, the Agreement,
and Prospectus. In particular, you should note that you consent to the
collection, use and transfer of personal data about you as described in the
Agreement.

 

--------------------------------------------------------------------------------


 

1.                                       Definitions

 

Whenever used in this Agreement, the following terms shall have the meaning set
forth below.

 

Fair Market Value:   As of given date, the Fair Market Value of a share of the
Common Stock shall be the closing stock price of the Common Stock on the New
York Stock Exchange on such date or if the Common Stock is not traded on such
day, then on the immediately preceding trading day on the New York Stock
Exchange.

 

Restrictions:

 

Reacquisition and transferability restrictions imposed upon Restricted Stock
under this Agreement.

 

 

 

Vesting Date:

 

Date that the restrictions and/or risk of forfeiture of an Award lapse.

 

 

 

Vested Shares:

 

Number of shares of Restricted Stock derived from the percentage specified in
Section 3.A.

 

Capitalized terms not otherwise defined herein have the meanings set forth in
the Plan.

 

2.                                       Issuance of Restricted Stock

 

A.                                   In consideration of past services rendered
to the Company and for other good and valuable consideration which the Committee
has determined to be at least equal to the par value of the Common Stock, on the
Award Date National Semiconductor Corporation issues to the Employee the number
shares of its Common Stock set forth hereinabove on the first page of this
Agreement, upon the terms and conditions set forth in this Agreement.

 

B.                                     By entering into this Agreement, Employee
acknowledges that:

 

(i)                                     the Plan is discretionary in nature and
may be amended, suspended or terminated by National Semiconductor Corporation at
any time;

 

(ii)                                  the grant of shares of Restricted Stock is
a one-time benefit which does not create any contractual or other right to
receive future grants of shares of Restricted Stock, or benefits in lieu of
shares of Restricted Stock;

 

(iii)                               all determinations with respect to any
grants of Restricted Stock, including, but not limited to, the times when shares
of Restricted Stock shall be granted, the number of shares of Restricted Stock,
and the time or times when the restrictions on the shares of Restricted Stock
shall expire, will be at the sole discretion of National Semiconductor
Corporation and the Committee;

 

2

--------------------------------------------------------------------------------


 

(iv)                              the Employee’s receipt of these shares of
Restricted Stock shall not create a right to further employment with the Company
and shall not interfere with the ability of the Company to terminate the
Employee’s employment relationship at any time with or without cause;

 

(v)                                 the Employee’s participation in the Plan is
voluntary;

 

(vi)                              the value of the shares of Restricted Stock is
an extraordinary item of compensation which is outside the scope of the
Employee’s employment contract, if any;

 

(vii)                           the shares of Restricted Stock are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;

 

(viii)                        the future value of the shares of Restricted Stock
is unknown and cannot be predicted with certainty.

 

3.                                       Restrictions

 

A.                                   All shares of Restricted Stock issued to
the Employee are initially subject to reacquisition by National Semiconductor
Corporation immediately upon a Termination of Employment; provided, however,
that no reacquisition shall occur in the event of a Termination of Employment
because of the Employee’s Disability or Death, in which event all shares of
Restricted Stock shall immediately fully vest and all Restrictions shall
immediately expire. In all other cases, all Restrictions on the Restricted Stock
issued to Employee hereunder shall expire in accordance with the Restriction
Lapsing Schedule set forth hereinabove on the first page of this Agreement. For
the avoidance of doubt, until the final date on which Restrictions lapse, any
fractional shares shall be rounded down to the nearest whole number of shares,
with any remainder carried over to any subsequent date on which Restrictions
lapse. On the final date that Restrictions lapse, any fractional shares shall be
rounded up to the nearest whole number of the shares. Once Restrictions have
expired on the Restricted Stock, such shares will become Vested Shares, the
Restrictions subjecting the Restricted Stock to reacquisition by the Company
shall not apply to any Vested Shares held by the Employee, and the Vested Shares
shall become available to the Employee.

 

B.                                     Certificates representing shares of
Restricted Stock issued pursuant to this Agreement shall, until all Restrictions
lapse and new certificates are issued pursuant to Section 3.C, bear the
following legend:

 

3

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO REACQUISITION BY NATIONAL SEMICONDUCTOR
CORPORATION UNDER THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND
BETWEEN NATIONAL SEMICONDUCTOR CORPORATION AND THE HOLDER OF THE SECURITIES.
PRIOR TO VESTING OF OWNERSHIP IN THE SECURITIES, THEY MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED
AGREEMENT ARE ON FILE AT THE OFFICES OF NATIONAL SEMICONDUCTOR CORPORATION AT
2900 SEMICONDUCTOR DRIVE, M/S G3-135, SANTA CLARA, CA 95051.

 

In the alternative, certificates representing shares of Restricted Stock may be
issued in unvested book form, and remain subject to the same Restrictions as set
forth herein.

 

C.                                     Upon the vesting of the shares of
Restricted Stock and subject to Section 5.C and payment of taxes as required by
Section 5.J, National Semiconductor Corporation shall cause new certificates to
be issued with respect to the Vested Shares and delivered to the Employee or his
legal representative, free from legend and any other Restrictions. Vested Shares
shall cease to be Restricted Stock subject to the terms and conditions of this
Agreement.

 

D.                                    Upon a Change-of-Control, all shares of
Restricted Stock shall fully vest and all Restrictions shall immediately expire.

 

E.                                      In the event that the outstanding shares
of the Common Stock are changed into or exchanged for a different number or kind
of shares or other securities of National Semiconductor Corporation or of
another corporation pursuant to: (i) a merger of National Semiconductor
Corporation into another corporation; (ii) the exchange of all or substantially
all of the assets of National Semiconductor Corporation for the securities of
another corporation; (iii) a Change-of-Control; or (iv) a stock split-up or
stock dividend, such new, additional or different shares or securities which are
held or received by the Employee in his or her capacity as a holder of
Restricted Stock shall be considered to be Restricted Stock and shall be subject
to all of the Restrictions.

 

4.                                       Non-Disclosure

 

It is understood and agreed that this Agreement shall be confidential and shall
not be disclosed by Employee to any person, including other Company employees,
without the express written consent of the Company; provided, however, that
Employee may disclose this Agreement to Employee’s spouse and legal and
financial advisors subject to the Employee ensuring that the recipient of the
disclosure agrees to comply with this non-disclosure provision.

 

4

--------------------------------------------------------------------------------


 

5.                                       Miscellaneous

 

A.                                   The Committee has the power to interpret
the Plan, this Agreement and all other documents relating to Restricted Stock
and to adopt rules for the administration, interpretation and application of the
Plan, and to interpret, amend or revoke any such rules. All actions taken and
all interpretations and determinations made by the Committee in good faith shall
be final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith.

 

B.                                     No Restricted Stock or any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Employee or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition is voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.B shall not prevent transfers by will or by
applicable laws of descent and distribution and the Employee may provide written
notice to the Company designating a third party who, in the event of Employee’s
death, shall thereafter be entitled to receive any benefits pursuant to this
Agreement.

 

C.                                     National Semiconductor Corporation shall
not be required to issue or deliver any certificate or certificates for shares
of stock pursuant to this Agreement prior to fulfillment of all of the following
conditions:

 

(i)  Employee has evidenced Employee’s acceptance of the terms of this
Agreement, which acceptance may be in written or electronic format;

 

(ii)  The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;

 

(iii)  The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

 

(iv)  The obtaining of any approval or other clearance from any state, federal
or other governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;

 

5

--------------------------------------------------------------------------------


 

(v)  Subject to the provisions of Section 5.J, the payment by the Employee of
all amounts required to be withheld under federal, state, local and other
applicable tax laws, with respect to the issuance of Restricted Stock and/or the
lapse or removal of any of the Restrictions; and

 

(vi)  The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience.

 

D.                                    The Secretary or such other escrow holder
as the Committee may appoint shall retain physical custody of the certificates
representing Restricted Stock, including shares of Restricted Stock issued
pursuant to Section 3.E, until all of the Restrictions expire or are removed.

 

E.                                      Any notice to be given under the terms
of this Agreement to National Semiconductor Corporation shall be addressed to
National Semiconductor Corporation in care of its Secretary, and any notice to
be given to the Employee shall be addressed to him or her at the address
provided by Employee to the Company for maintenance in Company’s personnel
records concerning Employee.  By a notice given pursuant to this Section 5.E,
either party may designate a different address for notices to be given to it.
Any notice which is required to be given to the Employee shall, if the Employee
is then deceased, be given to the Employee’s personal representative if such
representative has previously informed National Semiconductor Corporation of his
or her status and address by written notice under this Section 5.E. Any notice
shall have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the postal service in the
country of residence of the party sending the notice.

 

F.                                      Upon delivery of the shares of
Restricted Stock to the escrow holder pursuant to Section 5.D, the Employee
shall have all the rights of a stockholder with respect to said shares, subject
to the Restrictions herein (including the provisions of Section 5.J), including
the right to vote the shares and to receive all dividends or other distributions
paid or made with respect to the shares.

 

G.                                     Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

H.                                    This Agreement shall be administered, and
the Restricted Stock shall be issued, only in such a manner as to conform to all
applicable laws, rules and regulations.

 

I.                                         This Agreement may be amended only by
a document, which

 

6

--------------------------------------------------------------------------------


 

may be in written or electronic form, executed by the parties hereto which
specifically states that it is amending this Agreement. Signatures evidencing
such execution may be written or electronic.

 

J.                                        National Semiconductor Corporation’s
obligation to issue or deliver to the Employee any certificate or certificates
for unrestricted shares of stock or to pay to the Employee any dividends or make
any distributions with respect to the Restricted Stock is expressly conditioned
upon receipt from the Employee, on or prior to the date the same is required to
be withheld, of:

 

(i)  Full payment (in cash or by check) of any amount that must be withheld by
the Employee’s employer for federal, state, local, and/or other tax purposes; or

 

(ii)  Subject to Section 5.J(iii), full payment by delivery to National
Semiconductor Corporation of unrestricted shares of Common Stock previously
owned by the Employee for such period of time as is sufficient to avoid the
imposition on National Semiconductor Corporation of adverse accounting
consequences duly endorsed for transfer to National Semiconductor Corporation by
the Employee with an aggregate Fair Market Value (determined, as applicable, as
of the date of the lapse of the Restrictions or vesting, or as of the date of
the distribution) equal to the amount that must be withheld by for federal,
state, local, and/or other tax purposes; or

 

(iii)  With respect to the withholding obligation for shares of Restricted Stock
that become unrestricted shares as of a Vesting Date and subject to the timing
requirements set forth in this Section 5.J(iii), payment by retention by
National Semiconductor Corporation of a portion of such shares of Restricted
Stock which become unrestricted or vested with an aggregate Fair Market Value
(determined as of the Vesting Date) equal to the statutory minimum amount that
must be withheld by the Employee’s employer for federal, state, local, and/or
other tax purposes; provided, however, that any fractional share amounts shall
be settled by payroll deductions.

 

(iv)  Any combination of payments provided for in the foregoing subsections (i),
(ii) or (iii).

 

For the avoidance of doubt, Employee shall have no rights under this Agreement
or the Plan to defer (i) the receipt of Vested Shares or (ii) the date when
taxes are required to be withheld with respect to Vested Shares.

 

K.                                    National Semiconductor Corporation and/or
the Employee’s employer will assess its requirements regarding tax, social
insurance and any other payroll tax (“Tax-Related Items”) withholding and
reporting in connection with the shares of

 

7

--------------------------------------------------------------------------------


 

Restricted Stock.  These requirements may change from time to time as laws or
interpretations change. Regardless of the actions of National Semiconductor
Corporation and/or the Employee’s employer in this regard, Employee hereby
acknowledges and agrees that the ultimate liability for any and all Tax-Related
Items is and remains his or her responsibility and liability and that National
Semiconductor Corporation and the Employee’s employer make no representations
nor undertakings regarding treatment of any Tax-Related Items in connection with
any aspect of the grant of Restricted Stock and do not commit to structure the
terms of the grant or any aspect of the Restricted Stock to reduce or eliminate
the Employee’s liability regarding Tax-Related Items. In the event that National
Semiconductor Corporation and/or the Employee’s employer must withhold any
Tax-Related Items as a result of the grant or vesting of the Restricted Stock,
Employee agrees to make arrangements satisfactory to National Semiconductor
Corporation and/or the Employee’s employer to satisfy all withholding
requirements.  Employee authorizes National Semiconductor Corporation and/or the
Employee’s employer to withhold all applicable Tax-Related Items legally due
from the Employee from his or her wages or other cash compensation paid him or
her by National Semiconductor Corporation and/or the Employee’s employer.
Employee further authorizes National Semiconductor Corporation and/or the
Employee’s employer to withhold from his or her wages or other cash compensation
paid him or her by National Semiconductor Corporation and/or the Employee’s
employer any additional Tax-Related Items that National Semiconductor
Corporation and the Employee’s employer subsequently determine in the future to
be the responsibility of the Employee.

 

L.                                      As a condition of the grant of the
Restricted Stock, Employee consents to the collection, use and transfer of
personal data as described in this Section 5.L.  Employee understands that
National Semiconductor Corporation and its subsidiaries hold certain personal
information about the Employee, including the Employee’s name, home address and
telephone number, date of birth, social security number or identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options or any other entitlement to shares
of stock (restricted or otherwise) awarded, cancelled, exercised, vested,
unvested or outstanding in Employee’s favor, for the purpose of managing and
administering the Plan (“Data”). Employee further understands that National
Semiconductor Corporation and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Employee’s participation in the Plan, and that National
Semiconductor Corporation and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. Employee understands that these
recipients may be located in the European Economic Area, or elsewhere, such as
the United States. Employee authorizes National Semiconductor Corporation, its
subsidiaries, and such third parties to receive, possess, use, retain and
transfer the

 

8

--------------------------------------------------------------------------------


 

Data, in electronic or other form, for the purposes of implementing,
administering and managing Employee’s participation in the Plan, including any
requisite transfer to a broker or other third party with whom Employee may elect
to deposit any shares of stock acquired upon vesting of the shares of Restricted
Stock. Employee understands that he or she may, at any time, view Data, require
any necessary amendments to it or withdraw the consents herein in writing by
contacting his or her local Human Resources representative. Withdrawal of
consent may, however, affect Employee’s ability to realize benefits from the
Plan.

 

M.                                 The rights and obligations of National
Semiconductor Corporation under this Agreement shall be transferable by National
Semiconductor Corporation to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by National Semiconductor Corporation’s successors and assigns.

 

N.                                    Employee agrees upon request to execute
any further documents or instruments necessary or desirable in the sole
determination of National Semiconductor Corporation to carry out the purposes or
intent of this Agreement.

 

O.                                    Employee acknowledges and agrees that he
or she has reviewed this Agreement in its entirety, has had an opportunity to
obtain the advice of counsel prior to executing and accepting this Agreement and
fully understands all provisions of this Agreement.

 

P.                                      All obligations of National
Semiconductor Corporation under the Plan and this Agreement shall be binding on
any successor to National Semiconductor Corporation, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of National Semiconductor Corporation.

 

Q.                                    If all or any part of this Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Agreement or the Plan not declared to be unlawful or invalid. Any section
of this Agreement (or part of such a section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

R.                                     Notwithstanding anything in the Plan to
the contrary, the Committee may, in its sole discretion, in the event of serious
misconduct by the Employee (including, without limitation, any misconduct
prejudicial to or in conflict with the Company) or any Termination of Employment
for cause or any activity of the Employee in competition with the business of
the Company, (i) cancel any outstanding Award granted to such Employee, in whole
or in part, whether or not vested or (ii) following the payment of an

 

9

--------------------------------------------------------------------------------


 

Award within a period specified by the Committee, require the Employee to repay
to the Company any gain realized or payment received upon the payment of such
Award (with such gain or payment valued as of the date of payment). The
determination of whether the Employee has engaged in a serious breach of conduct
or any activity in competition with the business of the Company shall be
determined by the Committee in good faith and in its sole discretion. This
Section 5.R shall have no application following a Change-of-Control.

 

S.                                      The laws of the State of Delaware, USA
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

T.                                     In the event of any inconsistency between
the terms of this Agreement and the provisions of the Plan, the Plan shall
govern.

 

IN WITNESS HEREOF, this Agreement has been accepted and delivered by the parties
hereto.

 

10

--------------------------------------------------------------------------------


 

SIGNATURE BLOCK FOR WRITTEN AGREEMENTS

 

 

 

 

NATIONAL SEMICONDUCTOR CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Employee Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

Employee Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------